Name: Commission Regulation (EEC) No 1979/88 of 5 July 1988 amending Regulation (EEC) No 1852/88 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 88 Official Journal of the European Communities No L 174/25 COMMISSION REGULATION (EEC) No 1979/88 of 5 July 1988 amending Regulation (EEC) No 1852/88 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Whereas the monetary compensatory amounts fixed in advance are to be adjusted pursuant to Article 7 of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 1866/88 (6), where, following a change in prices expressed in ECU, adjustments to levies, or, where appropriate, refunds fixed in advance are appli ­ cable ; Whereas Commission Regulation (EEC) No 1852/88 of 30 June 1988 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coeffi ­ cients and rates required for their application Q should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows : 1 . The following Article 3a is inserted : 'Article 3a In the cereals sector, the coefficients set out in Annex V shall be applied to the monetary compensatory amounts which have been fixed in advance during the periods referred to in the said Annex in respect of an operation for which the customs formalities have been completed as from 1 July 1988 .' 2 . Annex V is hereby added in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p . 6. (2) OJ No L 182, 3 . 7 . 1987, p . 1 . 0 OJ No L 164, 24. 6.4985, p . 11 . (4) OJ No L 143, 10 . 6 . 1988 , p . 10 . 0 OJ No L 310, 21 . 11 . 1985, p . 22 . (6) OJ No L 166, 1 . 7 . 1988 , p. 27. O OJ No L 167, 1 . 7 . 1988 , p . 1 . No L 174/26 Official Journal of the European Communities 6 . 7. 88 ANNEX ANNEX V Adjustments to be made, pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , to the mone ­ tary compensatory amounts fixed in advance from 1 January 1988 Member States Period Adjustment coefficients to be applied to the monetary compensatory amounts fixed in advance for the products referred to in notes (a) to (d) (a) (b) (c) (d) France 1 . 1 . to 30. 6 . 1988 Ireland 1 . 1 . to 30 . 6 . 1988 Italy 1 . 1 . to 30 . 6 . 1988 Greece 1 . 1 . to 30 . 6 . 1988 United Kingdom 1 . 1 . to 30 . 6 . 1988 Spain  1 . 1 . to 14. 2. 1988  15. 2. to 21 . 2. 1988  22. 2. to 28 . 2. 1988  29 . 2 . to 30 . 6 . 1988 0,947686 0,947686 0,947686 0,947686 0,947686 1,009641 1,009641 0,997956 0,997956 0,997956 0,997956 0,997956 1,032055 1,032055 1,032055 1,032055 1,032055 1,046059 1,046059 1,046059 1,046059 1,046059 (a) 1001 10 10 , 1001 10 90 and 1103 11 10 . (b) 1002 90 30 , 1103 12 00, 1103 29 30, 1004 00 10 , 1004 00 90, 1104 12 10 , 1104 12 90, 1104 22 10 , 1104 22 30 , 1104 22 50 and 1104 22 90 . (c) 1103 13 19, 1108 12 00, 1108 13 00, 1108 14 00 , 1108 19 90 , 1702 30 91 , 1702 30 99 , 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 and 2303 10 11 . (d) 1108 11 00 and 1109 00 00.'